The Honorable Jim Hendren State Representative Route 1, Box 260 Sulphur Springs, Arkansas 72768
Dear Representative Hendren:
You have submitted a request that this office issue an official Attorney General opinion regarding various issues related to city attorneys in cities of the second class. More specifically, you have presented the following questions:
  (1) Can a second class city pass an ordinance making the city attorney an appointed position rather than an elected one?
  (2) If so, can the city pass the ordinance after a candidate has already filed for the position of city attorney?
(3) If so, can the city exclude the mayor from the appointment process?
  (4) Can a second class city pass an ordinance or resolution requesting the county election commission to remove a city attorney candidate from the ballot?
  (5) Who is the legitimate city attorney in a situation where one is elected and one is appointed?
It has come to our attention that the above questions are now the subject of formal litigation. For that reason, I am unable to issue an opinion regarding the matter. It is a long-standing policy of this office not to issue legal opinions on matters that are pending before the courts for determination. Such matters are properly decided by the judiciary; commentary from any of the other branches of government would present a threat to the constitutional principle of separation of powers. See ARK. CONST., art. 4, § 2.
I must therefore decline to opine in response to your questions.
The foregoing letter, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh